Upon the court’s own motion, respondent Francis X. McGlynn, Esq., is disbarred and his name struck from the roll of attorneys and counsellors at law. Respondent was previously suspended from the practice of the law by order dated December 10, 1956. It now appears that on September 5, 1961, on his plea of guilty, he was convicted of a felony in the Superior Court, County of Middlesex, Commonwealth of Massachusetts. Accordingly, pursuant to statute (Judiciary Law, § 90, subd. 4), he must be disbarred. Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.